Citation Nr: 0715314	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-38 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent and a disability rating in excess of 20 percent 
beginning July 24, 2006 for a low back condition.

2. Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1998 to October 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that granted the veteran's claim of entitlement 
to service connection for degenerative joint disease of the 
thoracic spine with a disability rating of 10 percent, and a 
June 2004 rating decision of the RO in Providence, Rhode 
Island that granted the veteran's claim of entitlement to 
service connection for bilateral hearing loss with a 
disability rating of 0 percent.  The veteran perfected a 
timely appeal of these determinations to the Board.

In a decision dated in August 2006, the RO increased the 
veteran's disability for his low back condition to 20 percent 
disabling, effective July 24, 2006, but the veteran continued 
his appeal of the ratings.


FINDINGS OF FACT

1. Prior to July 24, 2006, although low back tenderness was 
noted, the veteran was consistently found on examination to 
have essentially normal range of motion of the thoracolumbar 
spine, with flexion noted to be to 90 degrees without pain, 
and the veteran's low back condition at no point prior to 
July 24, 2006 approximates forward flexion of the 
thoracolumbar spine not greater than 60 degrees, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

2. Even considering any functional loss due to pain, 
weakness, excess fatigability, incoordination, or any other 
factor not contemplated in the relevant rating criteria, the 
veteran's low back condition has not been shown to 
approximate forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

3. The veteran's lowest average puretone threshold hearing 
level of record for the right ear is 43 dB, and his lowest 
for the left ear 41.25 dB; his lowest speech recognition 
ability score of record is 92 percent in his right ear and 92 
percent in his left ear.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
10 percent and a disability rating in excess of 20 percent 
beginning July 24, 2006 for a low back condition have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a Diagnostic Code 5237 (2006).

2. The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a September 
2003 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran inform VA of any 
information or evidence that pertained to the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  VCAA-compliant notice 
was issued to the veteran by March 2006.  Thereafter, he was 
afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in August 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA medical treatment 
records dated from November 2003 to January 2006, private 
post-service medical treatment records, VA compensation and 
pension examinations, and written statements from the veteran 
and his representative are associated with the claims file.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Disability Ratings

The veteran argues that he is entitled to an initial 
disability rating in excess of 10 percent, and a disability 
rating in excess of 20 percent beginning July 24, 2006, for a 
low back condition, and an initial compensable disability 
rating for bilateral hearing loss.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.


A. Low back condition

The veteran's low back condition is rated under Diagnostic 
Code (DC) 5237 for lumbosacral or cervical strain, and thus 
is rated according to the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5343.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, the veteran was afforded both a VA 
general medical examination and a VA spine examination in 
January 2004.

On January 2004 VA general medical examination, the veteran 
had mild pain to palpation around T7, T8, and at the 
paravertebral muscles, mostly on the left, no pain with 
lateralization to the right or left, and no pain with 
rotation, hyperextension, or flexion.  The veteran was 
diagnosed as having back injury/degenerative joint disease.

On January 2004 VA spine examination, the following was 
noted: there was no swelling of the posterior back, no spasms 
to the posterior back, although the veteran did report 
occasionally experiencing spasms on the left side of the 
posterior back; tenderness to palpation over the posterior 
back; tenderness to palpation over theT-7 spinous processes; 
forward flexion to 90 degrees without pain; extension to 30 
degrees without pain; lateral extension to 30 degrees 
bilaterally without pain; rotation to 30 degrees bilaterally 
with an endpoint pulling sensation rotating to the right; no 
incoordination or muscle weakness noted; and that, with 
stress testing, while holding a 5 pound hand weight, the 
veteran could complete 15/15 requested forward flexion to 90 
degrees without pain, but with a slightly stiff feeling.  X-
rays of the thoracic spine showed minimal degenerative 
changes without the question of possible old injury.  The 
veteran was diagnosed as having minimal degenerative joint 
disease.  It was noted that the veteran continued with 
subjective complaints of thoracic spine pain, but that other 
than tenderness to palpation over the T7 spinous process, the 
physical examination findings were essentially negative.

On February 2005 private examination of the veteran's back, 
range of motion and flexibility of the veteran's spine were 
noted to be within normal limits.  Also, joint mobility/joint 
integrity was noted to be non-tender and within normal 
limits.

On March 2005 private examination of the veteran's back, on 
lumbar active range of motion testing, the veteran was found 
to have had limited extension due to pain, side bending and 
flexion within normal limits, and rotations limited on each 
side.  Impairments of the spine were noted to be impaired 
posture, impaired range of motion, impaired muscle 
performance, and impairment in work, community or leisure 
integration.

A December 2005 VA medical note indicates complaints of lower 
back pain, noting that October 2005 X-ray of the lumbar spine 
indicated mild degenerative disc disease of T10-T11 and 
possibly T9-T10.  The lumbar spine was noted to be within 
normal limits, with the lower thoracic spine tender to 
palpation.  The examiner diagnosed the veteran as having 
musculoskeletal pain of the thoracic spine, with possible 
mild lumbar radiculopathy, given intermittent numbness in the 
left leg.

The veteran was afforded another VA spine examination in June 
2006.  On range of motion examination of the thoracolumbar 
spine, the following was noted: forward flexion was to 90 
degrees, painful greater than 50; extension was to 30 
degrees, painful at 30 degrees; left and right lateral 
flexion were within normal limits, but painful at the ends; 
and left and right lateral rotation were within normal 
limits, but painful at the ends.  It was also noted that 
there was no additional limitation of range of motion or 
functional impairment beyond the pain, and that the range of 
motion was the same with repetition.  Sensory examination, 
motor examination, and reflexes were normal.  The veteran was 
diagnosed as having degenerative disc disease of the thoracic 
spine at T10-11 and T9-T10 levels.

After a review of the record, the Board finds that the 
veteran's low back disability does not more closely 
approximate the criteria for a 20 percent disability rating 
under DC 5237 than those for a 10 percent rating for the 
period prior to July 24, 2006, and does not more closely 
approximate the criteria for a disability rating of 40 
percent under DC 5237 beginning July 24, 2006 than those for 
a 20 percent rating.

Prior to July 24, 2006, although low back tenderness was 
noted, the veteran was consistently found on examination to 
have essentially normal range of motion of the thoracolumbar 
spine, with flexion noted to be to 90 degrees without pain.  
The Board notes that, even considering indications of limited 
extension due to pain and rotations limited on each side on 
March 2005 private examination, the veteran's low back 
condition at no point prior to July 24, 2006 approximates 
forward flexion of the thoracolumbar spine not greater than 
60 degrees, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Accordingly, a disability rating in 
excess of 10 percent for the veteran's low back condition for 
the period prior to July 24, 2006 is not warranted.

For the period beginning July 24, 2006, the record reflects 
forward flexion to 90 degrees, with pain at points greater 
than 50 degrees, extension to 30 degrees, painful at 30 
degrees, left and right lateral flexion and left and right 
lateral rotation all within normal limits, but painful at the 
ends.  The record also reflects no additional limitation of 
range of motion or functional impairment beyond the pain, and 
that the range of motion was the same with repetition.  Thus 
even considering any functional loss due to pain, weakness, 
excess fatigability, incoordination, or any other factor not 
contemplated in the relevant rating criteria, the veteran's 
low back condition has not been shown to approximate forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  In 
this regard, the Board notes that functional loss due to pain 
has already been contemplated in the veteran's current 
disability rating, as he essentially has been found to have 
full range of thoracolumbar spine motion, but to have this 
full motion beyond 50 degrees of flexion only with pain.  
Accordingly, a disability rating in excess of 20 percent for 
a low back condition is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B. Bilateral hearing loss

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), DC 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in April 
2004, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
10, 10, 55, and 50 on the right; and 15, 20, 50, and 55 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 31.25 dB for the 
right ear, and 35 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in his 
right ear and 100 percent in his left ear.

The veteran also submitted a private audiological evaluation 
dated in October 2004, which included a speech discrimination 
test and a pure tone audiometry test with audiogram symbol 
key.  The test results showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 15, 25, 60, and 55 on the right; and 25, 35, 55, 
and 50 on the left.  These results revealed an average 
puretone threshold hearing level of 38.75 dB for the right 
ear, and 41.25 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in his 
right ear and 92 percent in his left ear.

The veteran underwent another VA audiological evaluation in 
June 2006, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
25, 30, 60, and 55 on the right; and 30, 30, 50, and 45 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 43 dB for the 
right ear, and 39 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 92 percent in his left ear.

Application of table VI to any of the above audiological 
scores results in a Roman numeral designation of I for each 
ear.  This combination, when applied to table VII, results in 
a 0 percent evaluation for hearing impairment under DC 6100.  
Thus, an evaluation in excess of 0 percent for bilateral 
hearing loss is not warranted.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).


III. Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
low back condition and bilateral hearing loss so as to 
warrant assignment of any increased rating on an extra-
schedular basis.

The Board notes the contentions of the veteran's 
representative that the veteran's hearing loss warrants 
extra-schedular consideration because audiometric testing 
conducted in a sound-controlled room does not equate to 
testing the effects of the veteran's bilateral hearing loss 
on his ability to function under the ordinary conditions of 
daily life.

However, even considering this argument, the veteran's case 
has not been shown to be atypical of cases involving 
analogous levels of hearing loss.  There is, in short, no 
evidence that either of the veteran's disabilities has 
created an exceptional or unusual disability picture, given 
the disabilities for which he is service-connected, the 
extent of those disabilities, and the corresponding ratings 
he receives for such disabilities.  Specifically, there is no 
showing that either disability on appeal has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  In the absence of 
evidence these factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).






ORDER

Entitlement to an initial disability rating in excess of 10 
percent and a disability rating in excess of 20 percent 
beginning July 24, 2006 for a low back condition is denied.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


